 In the Matter of MERGENTHALER LINOTYPE COMPANY,EMPLOYERandINTERNATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRI-CULTURAL IMPLEMENT WORKERS OF AMERICA, UAW-CIO,PETITIONERIn the Matter Of MERGENTHALER LINOTYPE COMPANY,EMPLOYERandLOCAL NO. 3, INTERNATIONALBROTHERHOODOF ELECTRICAL WORKERS,A. F. OF L., PETITIONERCases Nos. 19-RC-472 and 2-RC-1281, respectively.-DecidedNovember 4,1948DECISIONANDDIRECTION OF ELECTIONS-Upon petitions duly filed, a consolidated hearing' in this case was- held at New York City, on May 20 and 21, 1948, before Chester L.-Migden, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*During the course of the hearing and at its close, the Intervenormoved to dismiss the petitions on the ground, among others, that theamended Act is unconstitutional in that it violates the 1st, 5th, and 9thAmendments of the Constitution.The motion to dismiss, referredto the Board by the hearing officer, is denied as to this contention asthe constitutionality of the amended Act will be presumed in theabsence of contrary court decisions,2 and is denied as to the othergrounds for reasons hereinafter stated.*Chairman Herzog and Members Reynolds and Murdock.1 Cases Nos.2-RC-272 and 2-RC-281 were consolidated pursuant to an order of the Re-gional Director for the Second Region.The Amalgamated Machine, Instrument & MetalWorkers, Local 475, United-Electrical,Radio, & Machine Workers of America,CIO, herein-after referred to as Intervenor,was allowed to intervene at the hearing without objection.z SeeRite-Form CorsetCompany,Inc.,l75 N. L. R. B. 174.80 N. L.R. B., No. §0.132 ME!IGENTHALER LINOTYPE COMPANY133Uponthe entire record in this case,the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THEBUSINESSOF THE EMPLOYERThe Employer stipulated and we find that it is engaged in com-merce within the meaning of the National Labor Relations Act.3II.THE ORGANIZATIONS INVOLVEDInternational Union, United Automobile, Aircraft and AgriculturalImplement Workers of America, UAW-CIO, hereinafter referred toas UAW, the Petitioner in Case No. 2-RC-272, is a labor organizationaffiliated with the Congress of Industrial Organizations, claiming torepresent employees of the Employer.Local No. 3, International Brotherhood of Electrical Workers, A. F.of L., hereinafter referred to as IBEW, the Petitioner in Case No.2-RC-281, is a labor organization affiliated with the American Fed-eration of Labor, claiming to represent employees of the Employer.Amalgamated Machine, Instrument and Metal Workers, Local No.475, United Electrical, Radio and Machine Workers of America, CIO,Intervenor herein, is a labor organization affiliated with the Congressof Industrial Organizations, claiming a contractual interest to repre-sent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONLocal 1222, United Electrical, Radio and MachineWorkers ofAmerica, CIO, was certified by the Board as representative of theemployees in the unit now sought by the UAW following an electionheld in 1937.4 In 1939, the Intervenor became thesuccessorto Local1222 and from that time to the present, the Intervenor and the Em-ployer have maintained collective bargaining agreements.The lastcontract was for a period of 1 year and was dated July 19, 1947, withprovision for automatic renewal in the absence of written notice oftermination by either party 30 days prior to the expiration date.OnApril 1, 1948, the UAW claimed recognition from the Employer as3SeeMergenthaler Linotype Company, 3 NL. R B 131 ; and 6 N. L. R B 671.4SeeMergenthaler Linotype Company,3 N. LR B 131 In the same proceedings sep.arate units of metal polishers,platers, and buffers in Department"N" and typographicalemployees were establishedThese separate units are not involved in this case and, con-trary to the contention of the Intervenor,were not entitled to notice of hearing inasmuchas they have no active interest in these proceedings.United Boat Service Corp.,55N. L. R. B. 671. 134DECISIONSOF NATIONALLABOR RELATIONS BOARDbargaining representative of the employees in the unit petitioned for,and on April 2, 1948, the UAW filed this petition. The IBEW madea claim for recognition to the Employer on April 5, 1948, as bargain-ing representative for the maintenance electricians and filed its peti-tion on the same day. The Employer refused to recognize either ofthe Petitioners in the absence of Board certification.Notification ofa desire to terminate the existing contract was sent to the Intervenorby the Employer on June 10, 1948.The Intervenor contends that the July 19, 1947, contract is a bar tothese proceedings.As both petitions were filed, and as the Employer'snotice of termination was sent, before the effective date of the auto-matic renewal clause of the contract, it cannot be a bar to theseproceedings .5The Intervenor also argues that an election ordered by the Boardin the instant case would affect an outstanding certification within themeaning of Section 103 of the Labor Management Relations Act of1947, because its contract with the Employer was entered into priorto the effective date of the Act.As this contract of July 19, 1947, hasnow expired we find no reason to rule upon this contention.The Intervenor further contends that there is no testimony on therecord of the interest of the UAW ; that the UAW is not the real peti-tioner in Case No. 2-RC-272, but is merely acting for an allegedlyexisting Local 770; and that an offer by the Intervenor to prove thatneither the alleged Local 770 nor the UAW had complied with thefiling requirements of Section 9 (f), (g), and (h) of the amended Actwas wrongfully denied at the hearing by the hearing officer.We findno merit in these contentions.We have previously ruled that thedetermination of whether a petitioner has made a sufficient showingof interests and whether it has complied with the filing requirementsof the Act are matters of administrative competence and are notlitigable by the parties.There was testimony in the record to theeffect that there was no local of the UAW existing at the plant herein;there was no showing of the actual existence of the alleged local andthere was no showing of subterfuge or of incapacity to undertakebargaining on the part of the UAW."Accordingly, we find that a question affecting commerce exists con-cerning the representation of employees of the Employer within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.5 SeeSouthernAdvanceBag & Paper Company, Inc.,75N. L. R. B. 614.SeeO.D. Jennings&Company,68N. L. R. B. 516.TSeeOzark Dam Constructors,77 N. L.R. B. 1136.Cf.UnitedStatesGypsum Company,77 N.L.R. B. 1098. MERGENTHALERLINOTYPE COMPANY135IV. THE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESThe UAW seeks a unit composed of all production and maintenanceemployees at the Brooklyn factories of the Employer, excluding execu-tives, foremen, assistant foremen, timekeepers other than departmentaltimekeepers, set-up men, employees in the Engineering Department,theResearch and Development Department and Department"N", employees in classifications represented by the InternationalTypographical Union, main office and Matrix factory office employees,and all supervisors as defined in the Act. The IBEW seeksa unit confined to the electrical maintenance employees.The presentunit, as represented by the Intervenor, is similar to that sought by theUAW. The Intervenor, the Employer, and the UAW oppose theseparate unit of electrical maintenance employees requested by theIBEW.The Employer's plant is divided into four departments known re-spectively as Production, Maintenance, Tool Room, and Matrix Man-ufacture.There are approximately 2,300 employees in the unit soughtby the UAW. There are 13 employees engaged in electrical mainte-nance, excluding the foreman who is a licensed engineer.Of these lat-ter employees, 6 are classified as Grade A electricians ; 2 as Grade B elec-tricians; 1 as coil or armature winder; and 4 as helpers.. The coilwinder possesses the highest skill and works on the repair of motorswithout supervision.The Grade A electricians work without imme-diate supervision and must be able to lay out, install, and maintain alltypes of complex electrical equipment and controls, as well as to diag-nose any type of electrical trouble.The Grade B electricians workunder supervision of the foreman and are qualified to do all electricalwork pertaining to maintenance, construction, heat, light, and power.The helpers obtain tools for the electricians and perform simple opera-tions which are within the skill of ordinary laborers.There is nointerchange of electricians with the other departments of the Em-ployer's plant, although the helpers are shifted from one departmentto another.When the helpers are assigned to the electricians, how--ever, they work exclusively with them.There is no apprenticeshipsystem at the Employer's factory and the electricians are required tohave attained the requisite skills before employment at the plant.The machines used by the Employer in the production of its prod-uct are electrically driven, and the entire factory depends upon elec-tricity for heat, light, and power.The electricians work throughoutthe factory and their work is done under plans and specificationswhich must be approved by municipal authorities. They replace andinstall motors, making the necessary connections to power lines. Their 136DECISIONSOF NATIONALLABOR RELATIONS BOARDwork is exclusively electrical in nature although often performed incooperation and conjunction with other employees, and is of a skilledand dangerous nature commonly known as electrical craft work. Theelectricians are, to a large extent, segregated from other employeesinsofar as lockers and working quarters are concerned although themain portion of their time is spent in work done at varying points inthe plant.The electrical maintenance employees have been included in thegeneral production and maintenance unit during the entire bargaininghistory.It appears that in 1943, the electricians made preliminarysteps to secure separate recognition for bargaining but were advisedby the IBEW to wait until they could secure 100 per cent membershipin the proposed unit.While claims of dissatisfaction with presentgrievance procedures were made by the IBEW during the hearing,there were no instances shown in which such dissatisfaction was morethan tacit.The only other linotype factory in the region has a plant-wide unit which includes the maintenance electricians.We have generally held that when employees in a proposed unit arecommonly engaged in craft work of a distinctive nature, such as elec-tricians, they should be allowed severance from an existing plant-wideunit according to their wishes as expressed in a self-determinationelection.9However, we have made exception to this rule when theredoes not appear to be a true craft involved,10 or when there are highlyintegrated operations of a special nature" and there is a history ofcollective bargaining on a plant-wide basis.It is urged in the instant case that the proposed unit of the IBEWis not composed of employees doing skilled work of a craft nature.However, with the exception of the four helpers, the job classificationscovering the categories of electricians in the unit indicate that a highdegree of training and skill is required before employment.Fromthe record it is evident that these employees are continually and ex-clusively engaged in a work of a dangerous and specialized type.We commonly include helpers in such units notwithstanding the factthat they are not skilled.It is also argued that the maintenance elec-tricians perform their functions in such close coordination with othermaintenance and production employees as to constitute a part of ahighly integrated production system. In theFordcase,l2we foundSeeLockheed Aircraft Corporation,77 N. L.R. B. 507;HughesToolCompany, 77N. L. R. B. 1193;Waldorf Paper ProductsCo, 76 N. L R. B 127.is SeeNational Carbide Corporation, 77 N.L. R. B. 454;Allis-Chalmers Mfg. Co., 77N. L. R. B. 719."SeeNational Tube Company,76 N L.R. B. 1199;Ford Motor Company(MaywoodPlant),78 N. L. R B 887.12Ford Mgtor Company (Maywood Plant),78 N. L.R. B 887. MERGENTHALER LINOTYPE COMPANY137that the maintenance electricians, therein at issue, were regularly as-signed to portions of the assembly-line process and that their workwas essentially a part of that process. InNational Tube,13we foundthat the bricklayers performed functions that were intimately con-nected with the steelmaking process itself, and that their work dif-fered from that of the usual craft maintenance employees whose work"on any particular piece of production equipment occurs for the mostpart at irregular intervals."The record in this case clearly shows thatthe maintenance electricians are not regularly assigned to any seg-ment of the production process, but rather that their job assignmentscontinually vary as to type, circumstances, and place.14 Inspectionand occasional minor repair of motors installed in the finished productare a limited and sporadic participation in the production schemethat does not change the essential character of the maintenance elec-tricians' over-all job.We conclude, therefore, that the work of theelectricians is not as essentially a part of the assembly line produc-tion process as in the cited cases.We find that the electrical maintenance employees, including theregularly assigned helpers, but excluding the foreman, are an identi-fiable, skilled, and homogeneous group and may constitute an appropri-ate unit, if they so desire, notwithstanding their previous inclusion ina broader unit.However the Board will not make any unit deter-mination until it has first ascertained the desires of the employees-involved.If, in the elections hereinafter ordered, the electriciansselect the IBEW, they will be taken to have indicated their desire to'constitute a separate bargaining unit.We shall direct that the question concerning representation whichhas arisen be resolved by separate elections by secret ballot amongemployees within the voting groups described below :1.All maintenance electricians at the Employer's Brooklyn factory,including the regularly assigned helpers, but excluding the foremanand any other supervisors;2.All remaining production and maintenance employees at theEmployer's Brooklyn factory excluding executives, foremen, assist-ant foremen, timekeepers other than departmental timekeepers, set-upmen, employees in the EngineeripnDepartment, the Research andDevelopment Department, and Detment "N," employees in classifi-cations represented by the International Typographical Union, mainoffice and Matrix factory office employees, guards, watchmen, and allsupervisors as defined in the Act.13National Tube Company,76 N. L.R B. 119934 SeeHunter Packzng Company,79 N. L.R. B. 197. 138DECISIONSOF NATIONALLABOR RELATIONS BOARDDIRECTION OF ELECTIONS 15As part of the investigation to ascertain representatives for thepurposes of collective bargaining with Mergenthaler Linotype Com-pany, Brooklyn, New York, elections by secret ballot shall be con-ducted as early as possible, but not later than 30 days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Second Region, and subject to Sections 203.61 and203.62 of National Labor Relations Board Rules and Regulations-Series 5, as amended, among the employees in the voting groups in-dicated below, who were employed during the pay-roll period imme-diately preceding the date of this Direction, including employees whodid not work during said pay-roll period because they were ill or onvacation or temporarily laid off, but excluding employees who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the elections, and also excluding em-ployees on strike who are not entitled to reinstatement :1.To determine whether the employees in the first voting groupdescribed in Section IV, above, desire to be represented by the Inter-national Brotherhood of Electrical Workers, A. F. of L., Local UnionNo. 3, or by the International Union, United Automobile, Aircraft andAgricultural ImplementWorkers of America, UAW-CIO, or byneither.2.To determine whether or not the employees in the second votinggroup described in Section IV, above, desire to be represented by theInternational Union, United Automobile, Aircraft and AgriculturalImplement Workers of America, UAW-CIO.w As the Intervenor has not complied with the filing requirements of Section 9 (f), (g),and (h), it will not be placed on the ballot